10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Riggio Mordaunt & Kelly 28

P.O. Box 7608
Stockton, CA 95267
(209) 473-8732

Case 2:15-cv-01164-KJM-DB Document 55 Filed 10/18/18 Page 1 of 7

Michael R. Mordaunt, Esq., Bar No. 66911

Lori A. Reihl, Esq., Bar No. 246395

RIGGIO MORDAUNT & KELLY

A Professional Law Corporation

Mailing Address: P.O. Box 7608

Stockton, CA 95267

Physical Address: 2509 W. March Lane, Suite 200
Stockton, CA 95207

Telephone: (209) 473-8732

Attorneys for Defendant
ALEXANDER LIU, M.D.

UNITED STATES DISTRICT COURT OF CALIFORNIA
EASTERN DISTRICT OF CALIFORNIA

NORMAN RANKINS, Case No, 2:15-CV-01164-KJM-AC
Plaintiff(s), SEPARATE STATEMENT OF UNDISPUTED
MATERIAL FACTS IN SUPPORT OF
vs. ALEXANDER LIU, MD’S MOTION FOR

SUMMARY JUDGMENT

DR. ALEXANDER LIU,
Fed.R.Civ.Proc. 36; L.R. 230, 260
Defendant(s).

a ee eee eee eee ee! Ne! ee Smee” ne”

 

Defendant ALEXANDER LIU, M.D., submits the following statement of undisputed

material facts as required by Rule 56 of the Federal Rules of Civil Procedure and Local Rule 260.

 

 

 

 

 

UNDISPUTED MATERIAL FACTS SUPPORTING EVIDENCE |
1. Plaintiff, Norman Rankins, an inmate with Declaration of Alexander Liu, MD, 93;
the California Department of Corrections, See also Exhibit A to Declaration of
was referred to San Joaquin General Dr. Liu.

Hospital for evaluation of BPH (benign
prostatic hyperplasia) after unsuccessful
trials of alpha blockers as well as

 

finasteride.

2. Plaintiff was seen by defendant Alexander Declaration of Alexander Liu, MD, §3; |
Liu, MD on February 3, 2014 with See also Exhibit A to Declaration of
complaints of nocturia four to five times Dr. Liu.

every night, and daytime urinary frequency.

 

 

 

]

 

SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF ALEXANDER LIU, MD’S

 

MOTION FOR SUMMARY JUDGMENT

 
SO FC sD SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Riggio Mordaunt & Kelly 28

P.O. Box 7608
Stockton, CA 95267
(209) 473-8732

Case 2:15-cv-01164-KJM-DB Document 55 Filed 10/18/18 Page 2 of 7

 

3.

A prostate exam revealed an enlarged
prostate with no obvious nodules and no
signs of tenderness.

Declaration of Alexander Liu, MD, 93;
See also Exhibit A to Declaration of
Dr. Liu.

 

The patient was assessed with lower urinary
tract symptoms (LUTS) with significant
bladder outlet obstruction symptoms (benign
prostatic hyperplasia, BPH) that were not
relieved with medications.

Declaration of Alexander Liu, MD, 93;
See also Exhibit A to Declaration of
Dr. Liu.

 

Dr. Liu concluded the patient would need a
TURP (transuretheral resection of the
prostate) and presented this option to Mr.
Rankins.

Declaration of Alexander Liu, MD, 43;
See also Exhibit A to Declaration of
Dr. Liu.

 

Prior to the procedure, Dr. Liu discussed the
risks and benefits of the procedure with the
patient, including the risk of incontinence.

Declaration of Alexander Liu, MD, 94;
See also Exhibit A to Declaration of
Dr. Liu; See also deposition of Norma
Rankins, 32:9-18, attached as Exhibit
A to the Declaration of Lori A. Reihl.)

 

After discussing the risks and benefits,
plaintiff consented to proceed with the
TURP surgery.

Declaration of Alexander Liu, MD, §4;
See also Exhibit A to Declaration of
Dr. Liu; See also deposition of Norma
Rankins, 31:25-32:4, 33:10-13,
attached as Exhibit A to the
Declaration of Lori A. Reihl.)

 

The TURP surgery was performed by Dr.
Liu on March 14, 2014 at San Joaquin
General Hospital. During the procedure Dr.
Liu found an enlarged prostate with trilobar
hyperplasia. The prostate was resected
without complication.

Declaration of Alexander Liu, MD, 96;
See also Exhibit B to Declaration of
Dr. Liu.

 

Plaintiff was discharged the next day on
March 15, 2014 and scheduled for post-
operative follow up with Dr. Liu.

Declaration of Alexander Liu, MD, 98;
See also Exhibit C to Declaration of
Dr. Liu.

 

10.

Plaintiff indicates that on or about March
18, 2014 he was seen by jail medical staff
for a small umbilical hernia. According to
plaintiff, that doctor at the prison reduced
the hernia, but it returned so he was sent to

 

See deposition of Norman Rankins,
35:25-36:16, 37:7-17, attached as
Exhibit’A to the Declaration of Lori A.

Reihl.
_

 

 

 

2

SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF ALEXANDER LIU, MD’S

 

MOTION FOR SUMMARY JUDGMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Riggio Mordaunt & Kelly 28

P.O. Box 7608
Stockton, CA 95267
(209) 473-8732

San Joaquin General Hospital for
evaluation.

Case 2:15-cv-01164-KJM-DB Document 55 Filed 10/18/18 Page 3 of 7

 

11.

At the hospital the patient reported a painful
umbilical hernia for the last two to three
days. A CT of the abdomen and pelvis
revealed very tiny umbilical hernia
containing only fat. The bladder was
grossly normal.

Declaration of Alexander Liu, MD, |
710; See also Exhibit D to Declaration
of Dr. Liu.

 

12.

The hernia was reduced and the patient was
discharged back to prison.

Declaration of Alexander Liu, MD,
4410; See also Exhibit D to Declaration
of Dr. Liu.

 

13.

Plaintiff reports that when he got back to the
prison that day the hernia bulged out again
and he was referred for surgical repair.

Deposition of Norman Rankins, 38:16-
20-39:12, attached as Exhibit A to the
Declaration of Lori A. Reihl; See also
Declaration of Alexander Liu, MD,
410; See also Exhibit D to Declaration
of Dr. Liu.

 

14.

The surgical repair of the hernia was
eventually completed on or about April 11,
2014.

See Exhibit D to plaintiffs Complaint
filed in this action on May 29, 2015
(Docket No. 1); See also Deposition of
Norman Rankins, 65:13-67:1 and
Exhibit 7 to the Deposition of Norman
Rankins, attached as Exhibit A to the
Declaration of Lori A. Reihl.

 

15.

On March 20, 2014, plaintiff was seen by
Dr. Liu at his first post-operative visit.

Declaration of Alexander Liu, MD,
4412; See also Exhibit E to Declaration
of Dr. Liu

 

16.

Plaintiff was seen in a private room by Dr.
Liu where he expressed his complaints of
ongoing pain after surgery and plaintiff
contends he complained of difficulty
urinating.

Declaration of Alexander Liu, MD,
4/12; See also Exhibit E to Declaration
of Dr. Liu; See also deposition of
Norman Rankins, 54:2-21, attached as
Exhibit A to the Declaration of Lori A.
Reihl.

 

17.

Dr. Liu also noted complaints of dysuria and
hematuria, and that examination showed no
distended bladder.

 

 

 

3

Declaration of Alexander Liu, MD,
412; See also Exhibit E to Declaration
of Dr. Liu

 

SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF ALEXANDER LIU, MD’S
MOTION FOR SUMMARY JUDGMENT

 
a

sa BD We

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Riggio Mordaunt & Kelly 28

P.O. Box 7608
Stockton, CA 95267
(209) 473-8732

Case 2:15-cv-01164-KJM-DB Document 55 Filed 10/18/18 Page 4 of 7

 

 

18. Dr. Liu instructed the patient to return in 2 Declaration of Alexander Liu, MD, |
weeks to evaluate whether his condition had 4112; See also Exhibit E to Declaration
improved, as his symptoms were still of Dr. Liu

consistent with the post-operative course of
a TURP. If it had improved, the plan was to
leave it alone. If it had not, a cystoscopy
would be performed for further evaluation.

 

19. Based on Dr. Liu’s review of the patient, Declaration of Alexander Liu, MD, 912 |
along with my education, training and
experience, there was no indication that the
patient faced a substantial risk of serious

 

 

 

harm with this plan.

20. The patient returned on April 7, 2014, with Declaration of Alexander Liu, MD,
continued complaints of significant irritative 4114; See also Exhibit F to Declaration
voiding symptoms. of Dr. Liu

21. With these continued complaints, a Declaration of Alexander Liu, MD, -
cystoscopy was performed as planned. 4114; See also Exhibit F to Declaration

of Dr. Liu

22. The cystoscopy revealed that the prostate Declaration of Alexander Liu, MD,
had not completely healed yet and there was 4114; See also Exhibit F to Declaration
some debris blocking the prostatic urethral of Dr. Liu

channel. The debris material was broken up

 

and pushed back into the bladder, as it
would likely spontaneously pass with
urination.

23. Dr. Liu advised the patient to return in 1 Declaration of Alexander Liu, MD,
week to evaluate whether his symptoms had {[14; See also Exhibit F to Declaration |
been relieved by this procedure. The patient | of Dr. Liu

was advised that if his symptoms persisted,

 

 

 

 

 

 

he would require a further cystoscopy with
evacuation of debris from the bladder.

24, Following that procedure, plaintiff Declaration of Alexander Liu, MD,
continued to complain of dysuria and 417; See also Exhibit G to Declaration
restriction symptoms. of Dr. Liu

25. Dr. Liu concluded that the prostate was Declaration of Alexander Liu, MD,
incompletely resected or the patient may 417; See also Exhibit G to Declaration
have scar tissue in the prostate and urethral of Dr. Liu

, __|

 

SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF ALEXANDER LIU, MD’S

 

MOTION FOR SUMMARY JUDGMENT

 
f

Ss DO WS

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Riggio Mordaunt & Kelly 28

P.O. Box 7608
Stockton, CA 95267
(209) 473-8732

Case 2:15-cv-01164-KJM-DB Document 55 Filed 10/18/18 Page 5 of 7

 

area, and would need a repeat TURP.
Treatment options, risks and benefits were
discussed with the patient.

 

26. Plaintiff understood that there were risks
involved with a second TURP procedure,
including incontinence, and elected to
proceed with the procedure.

Deposition of Norman Rankins, 69:13-
19, attached as Exhibit A to the
Declaration of Lori A. Reihl.

 

27. On May 9, 2014, Dr. Liu performed a
cystoscopy and TURP which revealed some
residual prostate tissue and some areas that
had not completed healed yet.

Declaration of Alexander Liu, MD,
19; See also Exhibits H and I to
Declaration of Dr. Liu

 

28. The procedure was completed without
complication and the patient was discharged
home the next day voiding well, and the
patient was discharged on May 10, 2014.

Declaration of Alexander Liu, MD,
4119; See also Exhibits H and I to
Declaration of Dr. Liu

 

29. The patient returned to Dr. Liu on May 22,
2014 for a post-operative examination. The
patient reported ongoing complaints of
significant pain and bladder spasms.

Declaration of Alexander Liu, MD,
4722; See also Exhibit J to Declaration
of Dr. Liu

 

30. He then continued to follow up with Dr. Liu
for treatment of incontinence through
August 11, 2016. Plaintiff continues to
complain of ongoing incontinence.

Declaration of Alexander Liu, MD,
722; See also Exhibit I to Declaration
of Dr. Liu

 

31. Plaintiff's action is based on his initial post-
operative visit with Dr. Liu on March 20,
2014 following his first TURP surgery.
plaintiff takes issue with Dr. Liu’s decision
not to perform the cystoscopy or other
imaging procedure at the time of his visit on
March 20, 2014.

Deposition of Norman Rankins, 60:8-
13, attached as Exhibit A to the
Declaration of Lori A. Reihl.

 

32. It is plaintiff's allegation that Dr. Liu
refused to conduct an x-ray or other testing
to look “inside” that day to see why he was
experiencing. As a result, plaintiff alleges
that there was a delay in recognizing a
blockage causing his incontinence

Deposition of Norman Rankins, 49:10-
51:12, attached as Exhibit A to the
Declaration of Lori A. Reihl.

 

33. Plaintiff also initially alleged in this action
that this delay also resulted in him

 

Deposition of Norman Rankins, 40:19-
41:1, 61:14-25, attached as Exhibit A

 

 

 

 

5

SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF ALEXANDER LIU, MD’S

MOTION FOR SUMMARY JUDGMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Riggio Mordaunt & Kelly 28

P.O, Box 7608
Stockton, CA 95267
(209) 473-8732

Case 2:15-cv-01164-KJM-DB Document 55

Filed 10/18/18 Page 6 of 7

 

developing a hernia, but plaintiff has since
acknowledged that it would not have
prevented the hernia since it developed even
before his first post-operative visit with Dr.
Liu,

to the Declaration of Lori A. Reihl. ~

 

34.

35.

36.

Dr. Liu’s care and treatment of Norman
Rankins was at all times appropriate,
indicated and well within the standard of
care for a physician practicing under the
same or similar circumstances.

Declaration of Christopher P. Evans,
MD, 917, 24

 

Norman Rankins was an appropriate
candidate to undergo both TURP surgeries.
Both the type of surgery and the
performance of the surgeries by Dr.
Alexander Liu on March 14, 2014 and May
9, 2014 were appropriate and within the
standard of care.

Declaration of Christopher P. Evans,
MD, {ff 18, 21

 

 

Plaintiff's complaints at the time of his visit
with Dr. Liu on March 20, 2014, including
pain and difficulty urinating, are common
post-surgical complaints following a TURP
procedure.

Declaration of Christopher P. Evans,
MD, § 19

 

37,

Dr. Liu’s initial response of electing to wait
another two weeks to evaluate whether the
patient’s post-surgical symptoms would
resolve was appropriate and well within the
standard of care.

Declaration of Christopher P, Evans,
MD, § 19

 

38.

It was also appropriate and within the
common practice of surgeons to not proceed
with a cystoscopy while the patient still
healing from the initial TURP procedure,
just as Mr. Rankins was still healing at the
time of the March 20, 2014 visit.

 

Declaration of Christopher P. Evans,
MD, 4 19

 

39.

The fact that plaintiff required a second
TURP procedure was not caused by any
negligent act by Dr. Liu. It is considered a
known risk of the procedure that a patient |
may require additional resection of the
prostate after an initial TURP procedure

 

Declaration of Christopher P. Evans,
MD, § 21

 

 

6

 

SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF ALEXANDER LIU, MD’S
MOTION FOR SUMMARY JUDGMENT

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Riggio Mordaunt & Kelly 28

P.O, Box 7608
Stockton, CA 95267
(209) 473-8732

Case 2:15-cv-01164-KJM-DB Document 55

Filed 10/18/18 Page 7 of 7

 

requiring a second surgery, which is what
occurred in this case.

 

40.

There was no negligent act or omission, or
delay of care, on the part of Dr. Liu
following the TURP procedures that caused
or contributed to the injuries and
complications alleged by Mr. Rankins,
including the complaints of a hernia, post-
surgical pain or incontinence.

Declaration of Christopher P. Evans,
MD, 9917, 20, 25

 

41.The allegation by plaintiff that Dr. Liu did

not perform any physical examination at the
time of the March 20, 2014 post-operative
visit did not change the plaintiffs outcome.

Declaration of Christopher P. Evans,
MD, § 19

 

42.

Plaintiff was rendered appropriate post-
operative care and monitored appropriately.
There was no failure to recognize any signs
of injury or any delay caused in Dr. Liu’s
post-surgical management of this patient.

Declaration of Christopher P. Evans,
MD, § 20

 

43.

While plaintiff alleges he has experienced
complications following the TURP
surgeries, they were known risks which can
and do occur in the absence of negligence
and were appropriately disclosed to the
patient prior to the surgery.

Declaration of Christopher P. Evans,
MD, {] 23

 

44.

None of the patient’s symptoms, including
post-surgical pain, hernia, and incontinence
were caused by any negligent act by Dr. Liu,
nor were any of the alleged injuries or
symptoms caused by any delay in the care
provided by Dr. Liu.

 

Declaration of Christopher P. Evans,
MD, § 25

 

 

Dated: October 18, 2018

 

 

RIGGIO MORDAUNT & KELLY

By:

7

/s/ Lori A. Reihl
Lori A. Reihl, Esq.
Attorneys for Defendant
ALEXANDER LIU, M.D.

SEPARATE STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF ALEXANDER LIU,-MD’S
MOTION FOR SUMMARY JUDGMENT

 
